Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-6, as originally filed 02 MAR. 2021, are pending and have been considered as follows:

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 MAR. 21 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
FIG(s) 4: appears to be seven separate figures and should be labeled as such (see 37 CFR 1.84 (h)).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 objected to because of the following informalities:  
Cl. 1 ln. 2: after "comprising" delete "characterized in that it comprises" as this appears to be a typographical error, rendering this claim inconsistent with the remainder of the amended claims
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 1 ln. 5: after "arranged" the recitation(s) of ”concentrically” is vague, indefinite, and confusing as being unclear appearing to contradict with the well definition of "concentric", which is "having a common center", "having a common axis", or "coaxial". The rods described in the first fixing devices should be claimed as having the pairs of rods arranged --in parallel-- and this claim was interpreted by the Examiner as such. 

Claims 2-6 though not particularly referenced in this section are rejected as being dependent upon an indefinite claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Siqueiros US 20150167260 A1 in view of GREULICH US 3195277 A (Greulich) and MONTINI et al. WO 2010041284 A1 (Montini).
As per claim 1 Siqueiros teaches a system for fixing construction modules comprising [[characterized in that it comprises]] fixing devices, specifically
wherein first fixing devices are essentially flat and are made up of two rigid rods (5, 7) arranged in a U-shape (see two rods defining a U-shaped area, or "hole", FIG. 2), defining a U-shaped hole (see two rods defining a U-shaped area, or "hole", FIG. 2) in which at least one boss (apparatus 1, FIG. 2) is arranged for the passage of fixing screws (head 17, cap 10, FIG. 1; this is recognized as a "screw"; note a screw has not been positively claimed).
Siqueiros fails to explicitly disclose:
the rods are pairs of rigid rods, arranged vertically in each pair one above the other, both pairs of rods being arranged concentrically;
wherein second fixing devices also essentially flat are made up of three pairs of rigid rods arranged vertically in each pair one vertically above the other, a pair of rods defining an essentially right-angle and the other two pairs of rods arranged symmetrically with respect to their bisector, defining a hole in the 
Greulich teaches the second devices, specifically:
wherein second fixing devices also essentially flat are made up of three pairs of rigid rods (12,12; 16, 16; and 13, 13; FIG. 6), a pair of rods defining an essentially right-angle (12,12; and 13, 13; FIG. 6) and the other rods (16, 16) arranged symmetrically with respect to their bisector, defining a hole in the shape of an arrowhead in which at least one boss (21, FIG. 6) for the passage of fixing screws (22, 22, FIG. 6; these are recognized as a "screw"; note a screw has not been positively claimed) is housed.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Siqueiros by including the bars arranged as an arrowhead as taught by Greulich in order to increase the reinforcing provided to the assembly.
Montini teaches parallel bars capable of instructing the user to use double bars in place of bars, specifically:
the rods are pairs of rigid rods ("parallel bars 32 and placed together" [0038]), arranged vertically in each pair one above the other, both pairs of rods being arranged concentrically ("parallel bars 32 and placed together" [0038]).
arranged vertically in each pair one vertically above the other
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Siqueiros in view of Greulich by replacing the bars with double bars as taught by Montini in order to increase the reinforcing provided to the assembly.

Claim 2-4 rejected under 35 U.S.C. 103 as being unpatentable over Siqueiros in view of Greulich and Montini as applied to claim 1 and further in view of Myers US 5283996 A.
As per claim 2 Siqueiros in view of Greulich Montini teaches the limitation according to claim 1, but fails to explicitly disclose:
wherein first fixing devices and second fixing devices house in each case four bosses.
Myers teaches four bosses, specifically:
wherein first fixing devices and second fixing devices house in each case four bosses (posts 8, 8, 8, 8 FIG. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Siqueiros in view of Greulich and Montini by substituting the reinforcing members for each of the bosses as taught by Myers in order to increase the number and direction in which reinforcing members can be retained, thereby increasing the reinforcing provided to the assembly.

As per claim 3 Siqueiros in view of Greulich, Montini, and Myers teaches the limitation according to claim 2 and Myers further discloses bosses of first fixing device (8, 8, 8, 8) define the apexes of a square (see FIG. 1), two of them being arranged in the U-shaped hole in correspondence with the apexes of the base of the U defined by the outer pair of rods, while the other two bosses are arranged in the arms of U-shaped hole spaced from the first, in the folding area of the pair of inner rods. It would have been obvious to one of ordinary skill in the art at the 

As per claim 4 Siqueiros in view of Greulich, Montini, and Myers teaches the limitation according to claim 2, and Greulich further discloses wherein bosses of the second fixing device define the apexes of a square (flanges 21, 24, 25, FIG. 6), one of them being arranged in the arrowhead hole in the inner angle of the outer pair of rods and the other three in correspondence with the apexes of the outer acute angles defined by the pairs of outer rods (see "the arrowhead" about 16 and "with the apexes of" 16 and 12 or 12 and 13, FIG. 6). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Siqueiros in view of Greulich, Montini, and Myers by including the bars arranged as an arrowhead and "within the apexes" as taught by Greulich in order to reinforcing the corner of the panel.

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Siqueiros in view of Greulich and Montini as applied to claim 1 above, and further in view of Scott et al. US 20100304117 A1 (Scott).
As per claim 5 Siqueiros in view of Greulich Montini teaches the limitation according to claim 1, and Siqueiros further discloses perimeter circular flanges (5, FIG. 1) in the lower part but fails to explicitly disclose:
wherein bosses include perimeter circular flanges in their lower and upper part that extend over lower and upper surfaces defined by pairs of rods in order to facilitate threading of fixing screws once fixing devices are embedded in sides and corners of construction modules.
Scott teaches circular flanges over upper and lower surfaces defined by rods therebetween, specifically:
wherein bosses include perimeter circular flanges (top clip 50; bottom clip 60, FIG. 14) in their lower and upper part that extend over lower and upper surfaces defined by pairs of rods (11, 12, FIG. 14) in order to facilitate threading of fixing screws (see holes at 52) once fixing devices are embedded in sides and corners of construction modules.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the bosses of Siqueiros in view of Greulich Montini by including the upper and lower clips as taught by Scott in order to protect the reinforcing elements there-secured.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Siqueiros in view of Greulich, Montini, and Scott as applied to claim 5  above, and further in view of Myers.
As per claim wherein 6 Siqueiros in view of Greulich Montini Scott teaches the limitation according to claim 5, but the combination fails to explicitly disclose:
metal plates are provided with through holes in correspondence with the perimeter circular flanges of bosses of the fixing devices and, the plates being arranged at the level of the outer and inner surfaces of a module side.
Myers teaches such plates arranged as claimed, specifically:
metal plates ("two sets of flat anchoring plates" 4:39) are provided with through holes (see hole at 40, FIG. 2; also "bolt or other suitable means of attachment" 4:19) in correspondence with the perimeter circular flanges of bosses of the fixing devices and, the plates being arranged at the level of the outer and inner surfaces of a module side.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Siqueiros in view of Greulich Montini Scott by including the plates for supporting the bosses as taught by Myers in order to more firmly retain the assembly before concrete is poured thereover.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Densmore et al. US 20130174499 A1 (Densmore) teaches pairs of rods (61 FIG. 9) disposed around a boss (lifting anchor 60 FIG. 9) around a U-shaped hole
Hazama US 6729099 B2 teaches "arranged for the passage of fixing screws"

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/